SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2011 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . BRASKEM S.A. C.N.P.J. No. 42.150.391/0001-70  NIRE 29300006939 MINUTES OF THE BOARD OF DIRECTORS MEETING HELD ON FEBRUARY 9, 2011 On February 9, 2011, at 10:00 a.m., at the Companys office located at Avenida das Nações Unidas, No. 8501, 24° andar, São Paulo/SP, CEP 05425-070, the Meeting of the Board of Directors of BRASKEM S.A. was held with the presence of the undersigned Board Members. Board Member Eduardo Rath Fingerl, and his respective alternate, Marcos Luiz Abreu de Lima, were not present at the meeting and justified their absence. Carlos José Fadigas de Souza Filho, the Companys Chief Executive Officer, and Officers Mauricio Ferro and Marcela Drehmer, and Mr. Marco Antonio Villas-Bôas, representative of the Corporate Governance area, and Mrs. Lilian Porto Bruno were also present at the meeting. The Chairman of the Board of Directors, Mr. Marcelo Odebrecht, presided the meeting and Mrs. Lilian Porto Bruno acted as secretary. AGENDA : I) Subjects for deliberation : 1) PD.CA/BAK  01/2011  Change in the Composition of the Finance and Investments Committee of Braskems Board of Directors  to approve the new composition of the Finance and Investments Committee under the terms contained in the respective PD; 2) PD.CA/BAK  02/2011  Oxigen and Nitrogen Supply Contract  to approve the execution of a contract to supply oxygen and nitrogen to the Companys new MVC and PVC industrial unit in the City of Marechal Deodoro, State of Alagoas, pursuant to the terms and conditions contained in the respective PD; and 3) 2011 Calendar Review  to approve the review and alteration of the Calendar of the ordinary meetings of the Board of Directors for the year 2011. II) Subjects for Acknowledgement : Nothing to register. III) Subjects of Interest to the Company : Nothing to register. IV) Adjournment : As there were no further subjects to be discussed, these minutes were drawn up, which, after read, discussed and found to be in order, are signed by all the Board Members present at the Meeting, by the Chairman and by the Secretary of the Meeting. São Paulo, February 9, 2011. [Sgd.: Marcelo Bahia Odebrecht  Chairman; Lilian Porto Bruno  Secretary; Paulo Roberto Costa  Vice-Chairman; Alfredo Lisboa Tellechea; Almir Guilherme Barbassa; Álvaro Fernandes da Cunha Filho; Francisco Pais; José Carlos Grubisich Filho; Luciano Nitrini Guidolin; Maria das Graças Silva Foster; and Newton Sergio de Souza] This is a true copy of the original minutes drawn up in proper book. Lílian Porto Bruno Secretary Sede-Fábrica: Camaçari/BA - Rua Eteno, 1561, Polo Petroquímico de Camaçari - CEP 42810-000 - Tel.(71) 3413-1000 Escritórios: Salvador/BA - Av. Magalhães Neto, 1856, Ed TK Tower, s. 1101 a 1.103 e 1108, Pituba - CEP 41810-012 - Tel. (71) 3271-2044 - Fax (71) 3342-3698 São Paulo/SP  Av. das Nações Unidas, 8501, 23, 24, e parte do 25 andares, Alto de Pinheiros, CEP. 05425-070  Tel. (11) 3576-9999  Fax (11) 3576-9197 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:F ebruary 10 , 2011 BRASKEM S.A. By: /s/ Marcela Aparecida Drehmer Andrade Name: Marcela Aparecida Drehmer Andrade Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
